Citation Nr: 1446294	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the above the Department of Veterans Affairs (VA) Regional Office (RO).

VA's paperless claims processing systems, Virtual VA and Veterans Benefits Management System (VBMS), were utilized in this case.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a May 1985 rating decision, the RO denied service connection for a nervous disorder and tinnitus; the Veteran appealed.  

2.  The Board affirmed the RO's denial of those issues in a July 1986 decision, which subsumed the RO's rating decision.  

3.  Since reconsideration of the July 1986 decision has not been ordered, that decision became final. 

4.  Evidence received since the July 1986 Board decision pertaining to the Veteran's service connection claim for a psychiatric disability is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

5.  Evidence received since the July 1986 Board decision pertaining to the Veteran's service connection claim for tinnitus is new and relates to the unestablished fact of nexus necessary to substantiate the Veteran's claim.  

6.  The Veteran's tinnitus has been linked to service-connected hearing loss.   


CONCLUSIONS OF LAW

1. The July 1986 Board decision, which denied service connection for tinnitus and a psychiatric condition, is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013);  38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).

4.  The evidence is at least in relative equipoise regarding a relationship between the Veteran's current tinnitus and an in-service incurrence.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus and a psychiatric condition.  The RO denied service connection for these claims in a May 1985 rating decision.  The Veteran appealed the rating decision to the Board.  The Board  affirmed the RO's decision in a July 1986 decision.  The Board's July 1986 decision subsumed the RO's prior denial.  38 C.F.R. §§ 20.1100(a), 20.1104.  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).   However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and adjudicate the claim on the merits.  38 U.S.C.A. 
§ 5108; see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 


I.  Reopening for New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 
38 C.F.R. § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  The Board notes that this is not at issue in the instant case.  The Board considered all service related records in its July 1986 decision.   

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Evidence Considered in July 1986 Board Decision

At the time of the July 1986 Board decision, the evidence of record included (1) the Veteran's January 1985 formal application for compensation (VA Form 21-526); (2) the DD Form 214; (3) the Veteran's service treatment records including sick call visits and hospitalization records; (4) service personnel records; (5) a February/March 1983 audiological evaluation from the University of Texas Speech and Hearing Institute, and (3) numerous written statements from the Veteran and his representative.  The Veteran did not have any medical treatment through VA or some other source at the time of that decision.  Accordingly, no other records were obtained.  

The Board will now evaluate whether new and material evidence has been received to reopen each of the service connection claims.   Generally, a claim of service connection requires the showing of a current disability, an in-service incurrence or aggravation of a disease or injury and a nexus between the current disability and the disease and/or injury incurred or aggravated by service must be shown.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board's review begins with the Veteran's service connection claim for a psychiatric disorder.

B.  Psychiatric Disorder

In July 1986, the record failed to show the existence of a current psychiatric disorder as well as presence of such a disorder during service, which resulted in the denial of service connection.  At the time, service treatment records diagnosed the Veteran with "emotional instability," a vague term that could not be attributed to any clinically diagnosed disability.  Additionally, the Veteran had no psychiatric treatment post-service that could be reviewed.  As indicated in his later 2014 hearing testimony, the Veteran actively avoided doctors out of a fear of getting sick.  In order to reopen this service connection claim, the record must substantiate a clinically diagnosed psychiatric disability that is related to an in-service incurrence.  

Since the July 1986 decision, VA received treatment records from the Houston, Texas VA Medical Center (October 1998 to January 2009) and from Bay Pines VA Health Care System (October 2008 to October 2012), and a transcript from an April 2014 Travel Board hearing.  This evidence is new because it was not available at the time of the 1986 decision.  VA procured this evidence nearly 20 years after the Board's 1986 decision.  However, the record fails to support the materiality of this evidence.  

At first glance, the Board recognizes that a current disability is now substantiated.  Within the treatment records from Bay Pines and the Houston VAMCs, the Veteran has been diagnosed with depression and an adjustment disorder.   However, this current disability has yet to be attributed to an in-service incurrence.  Per the VAMC treatment records, as well as the Veteran's statements at the hearing, his current psychiatric disability has been attributed to family issues and finances.  In early mental health treatment from Houston VAMC in September 2001, the Veteran expressed concerns over employment, money, and housing.  During treatment, he at no point mentioned any of the in-service occurrences, which he claimed at the time of his original application in 1985.  

More recent records including from January 2009 and August 2011 focus on specific recent events tied to a worsening of the Veteran's depression and associated symptoms.  For example, in January 2009, the Veteran was seen at a VAMC for treatment for depression.  He presented with symptoms including low energy, insomnia, and depressed mood.   The Veteran reported that a few months prior to this appointment he lost all of his personal belongings when his houseboat sunk during Hurricane Ike in November 2008.  After this loss, the Veteran was forced to live on his workboat.  The Veteran's discussions at this session and future sessions surrounded the need for additional familial and financial support.   The Veteran's psychiatric disability has also been attributed to the Veteran's alcoholism, as noted in an August 2011 report from Bay Pines VA facility.  

The testimony provided by the Veteran at the 2014 hearing is also new evidence.  However, it was not material.  The Veteran did not bring up the existence of other information that may support nexus between his current disability and military service.  The Veteran explicitly stated that the record was complete and that he had nothing to add.   

Unfortunately, the Board is unable to reopen the Veteran's service connection claim due to the existence of evidence, which is new but not material to the claim.  If the Veteran is able to provide evidence at a future date that provides some link between his current disability and service, VA would be happy to entertain that new evidence.  However, for now, his claim for reopening is denied.  The Board now turns its attention to the Veteran's claim to reopen his prior service connection claim for tinnitus. 


C.  Tinnitus 

At the time of the July 1986 decision, the Board denied the Veteran's service connection claim for tinnitus due to no evidence in service or thereafter.   The 1986 audiological examination prior to the Board decision noted that the Veteran reported tinnitus, but failed to make nexus opinion as to the relationship, if any, between the tinnitus and the Veteran's service.  The Veteran reported being involved in a gun explosion while on his ship.  

Since the July 1986 decision, VA has received, in relevant part, two examination reports from audiological compensation and pension examinations conducted in May 1999 and January 2012.  Both reports are "new" since they were prepared several years after the Board's decision.  

These reports are also material to the claim as related to the unestablished facts of nexus and an in-service incurrence.  The reports provide a positive nexus between the Veteran's reported tinnitus and service.  The May 1999 examiner's report notes that the Veteran has reported the onset of bilateral high-pitched ringing since 1972 following a misfire of a gun.  That examiner opined that "tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  In [his] opinion, this individual's subjective complaints of tinnitus is probably related to his history or military noise exposure .  .  ."  

The January 2012 examiner also linked tinnitus to service, but based on secondary basis.  Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That examiner opined that the Veteran's tinnitus "is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The RO granted service connection for bilateral hearing loss in 1985.   With a showing of nexus between tinnitus and service, an unestablished fact necessary to substantiate the claim, the Board reopens the Veteran's service connection claim for tinnitus. 

Upon reopening, the Board finds sufficient evidence to grant the claim.  The Veteran has tinnitus, as noted by the May 1999 examiner, which has been related to in-service incurrences (conceded noise exposure, and service-connected bilateral hearing loss).  Accordingly, his appeal for service connection for tinnitus is granted.

The Board will now consider whether VA met its duties to notify and assist the Veteran. 


II.  VA's Duties to Notify and Assist

The notice requirements of the VCAA were met.  VA sent the Veteran a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in February 2009, advising him of what is required to substantiate his service connection claims and VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  A subsequent notice sent a week after that initial notice advised the Veteran regarding the reopening of claims based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, notification requirements of the VCAA have been satisfied.

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal. The RO obtained the Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. 

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen the previously denied claims of service connection, there is no duty to provide for one prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination for the Veteran's psychiatric disorder.  The Board notes that examinations were provided to the Veteran regarding his tinnitus in May 1999 and January 2012.  The Board finds those examinations were adequate because the findings of the examiners were based on both the Veteran's account as well as the claims record. 

VA also complied with its duties, when a hearing is conducted.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill the duty to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the 2014 Board hearing, the undersigned VLJ specifically addressed the issues unique to new and material evidence claims and whether there was outstanding evidence that the Board should consider.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

Since new and material evidence has not been submitted, the claim for service connection for a psychiatric disorder is not reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


